DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-13 are objected to because of the following informalities: the term “the device of claim” in the preamble. For consistently across the claims, the applicant is recommended to change it to “the nail plate debris collection device of claim”. Appropriate correction is required.
Claims 1, 3, 9 and 14  are objected to because of the following informalities:  missing the punctuation mark “,” before the term “wherein” . For example, claim 1 line 7, the term “to the channel wherein” should be changed to “to the channel, wherein”. Appropriate correction is required to the multiple missing punctuation mark in the objected claims. 
Claim 6 is objected to because of the following informalities:  the term “the shell the top and the bottom being separated” is recommended to change it to “ the shell top and bottom being separated” or “ the top and the bottom of the shell being separated”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9 line 6-7, and claim 14 line 25-26, the term “wherein the tubes are configured for retaining the debris within the interior space” renders the claim indefinite. The claim is unclear because the applicant defines the shell 12 by an interior space 14 (see page 3 line 17 and Fig. 1) which retains the debris, while the tube 30 having openings/ slits along the lower end which prevent retaining of the fingernail debris as shown in drawing 1 and 4. For examination purposes, the claim will be interpreted by tubes are capable to prevent the debris from contacting the user. Clarification or correction is required to overcome this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Chen Pin (CN104528131A. See attached machine translation).
Regarding claim 1, Chen discloses a nail plate debris collection device (Abstract)  comprising: a shell defining an interior space (See annotated Fig. 1 below); and a pair of openings(See annotated Fig. 1 below), each opening being positioned in a respective opposing side of the shell (See annotated Fig. 1 below), the opening extending from a top of the shell to proximate a midpoint of the respective opposing side (See annotated Fig. 1 below) defining a channel extending between the opposing sides (See annotated Fig. 1 below and Abstract) and a pocket extending from a bottom of the shell to the channel (See annotated Fig. 1 below) wherein one of the pair of opening is configured for inserting a digit of a user and the other of the pair of opening is configured for inserting a nail care tool positioning the user for performing maintenance on a nail plate of the digit (Page 2/4, last paragraph) wherein the pocket is configured for receiving debris produced during the maintenance of the nail plate (Abstract and annotated Fig. 1 below).

    PNG
    media_image1.png
    746
    831
    media_image1.png
    Greyscale

Regarding claim 2, Chen discloses the claimed invention of claim 1. Chen further discloses further the shell being substantially transparent (Page 2/4, last paragraph).  
Regarding claim 3, Chen discloses the claimed invention of claim 1. Chen further discloses including the shell being flexible (Abstract, the shell is made of foldable plastic) wherein the shell is selectively positionable in a flattened configuration (See annotated Fig. 1 above).  
Regarding claim 4, Chen discloses the claimed invention of claim 3. Chen further discloses the shell comprising plastic (Abstract).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen Pin (CN104528131A. See attached machine translation) in view of Eccher (US 20130014305 A1).
Regarding claim 5, Chen discloses the claimed invention of claim 4. Chen further discloses the shell is made of an environment friendly plastic material of the shell (Abstract), but does not explicitly disclose the shell comprising at least one of a bioplastic and a biodegradable additive such that the shell is biodegradable. 
Eccher teaches a nail protection bag device made of a biodegradable material ( Para. 0028) so that the use of biodegradable material may be favored, because this way, users of the device will have no issues with wearing the device once and then throwing it away (Para. 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify material of the fingernail bag of Chen’s device with the biodegradable material as taught by Eccher so that the use of biodegradable material may be favored, because this way, users of the device will have no issues with wearing the device once and then throwing it away.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Pin (CN104528131A. See attached machine translation).
Regarding claim 6-8, Chen discloses the claim invention of claim 1. Chen does not explicitly disclose the shell the top and the bottom being separated by from 6.0 to 10.0 centimeters; the top and the bottom being separated by from 7.0 to 9.0 centimeters; the top and the bottom being separated by 7.6 centimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the distance between the top and the bottom of the shell of Chen’s device to be 6.0 to 10.0 centimeters, 7.0 to 9.0 centimeters; and 7.6 centimeters to allow the user to fit the collection debris device into the user’s purse during travel and to provide the user with multiple size options of the debris collection device to meet his or her preference. 
.  

Claim 9- 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Pin (CN104528131A. See attached machine translation) in view of Wheeler (US 20160324293 A1).
Regarding claim 9, Chen discloses the claimed invention of claim 1. Chen further discloses the pocket is configured for receiving the debris produced during the maintenance of the nail plate (See annotated Fig. 1 above and Abstract). Chen does not explicitly disclose a pair of tubes, each tube being coupled to and extending from a perimeter of a respective opening wherein one of the pair of tubes is configured for inserting the digit of the user and the other of the pair of tubes is configured for inserting the nail care tool positioning the user for performing the maintenance on the nail plate of the digit; and wherein the tubes are capable to prevent the debris from contacting the user.
Wheeler teaches a nail clippings catcher to prevent the scattering of the fingernails (Abstract) with pair of flexible tubes (Fig. 2B,3B, 205 and 209, the examiner notes that elements 205 and 209 have tubular shape and thickness to form a tube 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the openings of the fingernail bag of Chen’s device with the pair of tubes attached to the openings as taught by wheeler so that the digit-hole is sized to removably receive a portion of a digit and the clipper-hole is sized to removably receive a cutting end of a nail clipper. 
Regarding claim 10-12, Chen discloses the claim invention of claim 9. Chen does not explicitly the top of the shell and the pair of tubes together measuring from 10.0 to 20.0 centimeters; the top of the shell and the pair of tubes together measuring from 12.5 to 17.5 centimeters; the top of the shell and the pair of tubes together measuring 15.2 centimeters. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the total distance of the pair of tubes and the top of the shell of the combination of Chen and Wheeler to be 10.0 to 20.0 centimeters, 12.5 to 17.5 
Furthermore, the instant disclosure describes the selection of the optimum dimensional relationships as merely apparent and obvious to one skilled in the art [Page 5, Line 1-5] and does not describe it as contributing any unexpected result to the debris collection device.  As such, the selection of the total distance of the pair of tubes and the top of the shell is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
Regarding claim 13, Chen and wheeler disclose the claimed invention of claim 9. wheeler further teaches a pair of openings (Fig.1B), each opening being positioned at the end of a receptive tube (Fig. 1B), wherein the openings are configured for facilitating insertion of the digit of the hand of the user and the nail care tool (Fig. 1B and abstract).  
 
 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen Pin (CN104528131A. See attached machine translation) in view of Eccher (US 20130014305 A1) and Wheeler (US 20160324293 A1).
Regarding claim 14, Chen discloses a nail plate debris collection device (Abstract) comprising: a shell defining an interior space ( See annotated Fig. 1 above), the shell being substantially transparent (Page 2/4, last paragraph), the shell being flexible (Abstract, the shell is made of plastic) wherein the shell is selectively positionable in a 
a pair of openings (See annotated Fig. 1 above), each opening being positioned in a respective opposing side of the shell (See annotated Fig. 1 above), the opening extending from the top to proximate a midpoint of the respective opposing side defining a channel extending between the opposing sides (See annotated Fig. 1 above) and a pocket extending from the bottom of the shell to the channel (See annotated Fig. 1 above) wherein one of the pair of opening is configured for inserting a digit of a user and the other of the pair of opening is configured for inserting a nail care tool positioning the user for performing maintenance on a nail plate of the digit (Page 2/4, last paragraph) wherein the pocket is configured for receiving debris produced during the maintenance of the nail plate (Abstract and annotated Fig. 1 above); 
wherein the pocket is configured for receiving the debris produced during the maintenance of the nail plate (Abstract and annotated Fig. 1 above). 
Chen does not explicitly disclose: 
the shell comprising at least one of a bioplastic and a biodegradable additive such that the shell is biodegradable;
a pair of tubes, each tube being coupled to and extending from a perimeter of a respective opening wherein one of the pair of tubes is configured for inserting the digit of the user and the other of the pair of tubes is configured for inserting the nail care tool positioning the user for performing the maintenance on the nail plate of the digit; wherein the tubes are configured for retaining the debris within the interior space;

the shell having a top separated from a bottom by from 6.0 to 10.0 centimeters, the top and the bottom being separated by from 7.0 to 9.0 centimeters, the top and the bottom being separated by 7.6 centimeters; the top of the shell and the pair of tubes together measuring from 10.0 to 20.0 centimeters, the top of the shell and the pair of tubes together measuring from 12.5 to 17.5 centimeters, the top of the shell and the pair of tubes together measuring 15.2 centimeters.
Eccher teaches a nail protection bag device made of a biodegradable material ( Para. 0028) so that the use of biodegradable material may be favored, because this way, users of the device will have no issues with wearing the device once and then throwing it away (Para. 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the material of the fingernail bag of Chen’s device with the biodegradable material as taught by Eccher so that the use of biodegradable material may be favored, because this way, users of the device will have no issues with wearing the device once and then throwing it away.
Wheeler teaches a nail clippings catcher to prevent the scattering of the fingernails (Abstract) with pair of flexible tubes (Fig. 2B,3B, 205 and 209, the examiner notes that elements 205 and 209 have tubular shape and thickness to form a tube shape), with a pair of slits 241 and 213, each slit being positioned in a lower end of a receptive tube (Fig. 2B), wherein the slits are configured for facilitating insertion of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the openings of the fingernail bag of the combination of Chen and Eccher device with the pair of tubes attached to the openings as taught by wheeler so that the digit-hole is sized to removably receive a portion of a digit and the clipper-hole is sized to removably receive a cutting end of a nail clipper. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the distance between the top and the bottom of the shell of the combination of Chen, Eccher and Wheeler device to be 6.0 to 10.0 centimeters, 7.0 to 9.0 centimeters; and 7.6 centimeters; and to modify the total distance of the pair of tubes and the top of the shell of the combination of Chen, Eccher and Wheeler device to 
Furthermore, the instant disclosure describes the selection of the optimum dimensional relationships as merely apparent and obvious to one skilled in the art [Page 5, Line 1-5] and does not describe it as contributing any unexpected result to the debris collection device.  As such, the selection of the distance between the top and bottom of the shell and the total distance of the pair of tubes and the top of the shell are deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772